Citation Nr: 1520703	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the form of a right eye injury as a result of VA medical treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's spouse

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA RO in Columbia, South Carolina.  Jurisdiction over this matter has since been transferred to the VA RO in Atlanta, Georgia.  

The Veteran's spouse participated in a videoconference hearing before the undersigned in March 2015, and a transcript of this hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the form of a right eye injury as a result of VA medical treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the March 31, 2015 videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran, through his representative, notified the Board that he wished to withdraw his claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Either the Veteran or his authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2014). 

During the March 2015 videoconference hearing before the Board, the Veteran, through his representative, indicated that he wished to withdraw his claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to these issues and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the issues of service connection for a bilateral hearing loss disability and tinnitus.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeals of the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are dismissed.
REMAND

Additional development is warranted with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the form of a right eye injury as a result of VA medical treatment.

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

The Veteran alleges that a July 2007 cataract surgery have left him with a visual impairment in the right eye.  The record establishes that the Veteran underwent an eye surgery in July 2007, and he has complained of diminished vision since that time.  For example, in February 2009, the Veteran reported experiencing blurred vision in both eyes, and he reported having difficulty focusing his eye since his cataract surgery.  In June 2009, it was noted that the Veteran possibly had reduced vision due to split fixation from hemianopsia.  Later in June 2009, a VA optometrist noted that that both the Veteran and his spouse had concerns about the Veteran's reduction in vision.  In August 2009, the Veteran complained of experiencing dry eyes.  During the March 2015 hearing, the Veteran's spouse stated that a "student" performed the Veteran's surgery and "touched something."  The Veteran moved when this touch occurred.  After the surgery, the Veteran felt significant eye pain for two to three weeks.  The Veteran's spouse reported that the Veteran was unable to see out of his right eye at all.  The Veteran has not been provided with a VA examination addressing his claimed visual impairment.  

Consequently, a medical examination and opinion are needed to assist in deciding this claim.  The examiner should determine whether and to what extent the Veteran has additional injury as the result of the July 2007 surgery, and whether this additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to a VA ophthalmologist.  The examiner should opine whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran sustained additional disability following his July 2007 cataract surgery.  Why or why not?  In making this determination, please consider the Veteran's contentions that his vision has worsened since the time of the surgery.  

If the July 2007 surgery resulted in additional disability, the examiner should then opine whether it is at least as likely as not (that is, a 50 percent probability or greater):

a) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the July 2007 surgery, or 

b) that the proximate cause of any additional disability was due to an event not reasonably foreseeable.  

Please note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  The examiner must also discuss the extent to which VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


